Exhibit 10.1

SUBSTITUTION OF COLLATERAL AGREEMENT

THIS SUBSTITUTION OF COLLATERAL AGREEMENT (the “Agreement”) is entered into this
26th day of February, 2010, between UTEK Corporation, a Delaware corporation,
and UTEK Real Estate Holdings, Inc. (“Holdings”), a Florida corporation
(collectively, the “Borrower”), Cortez 114, LLC, a Florida limited liability
company (“Cortez”), and Gators Lender, LLC, a Florida limited liability company
(the “Lender”)

RECITALS

WHEREAS, Lender has made a loan (the “Loan”) in the amount of One Million Seven
Hundred Fifty Thousand Dollars ($1,750,000) to Borrower pursuant to that certain
Note and Warrant Purchase Agreement dated October 22, 2009, by and between
Lender and Borrower (the “Purchase Agreement”);

WHEREAS, the Loan is evidenced by that certain Promissory Note dated October 22,
2009, made by Borrower in favor of Lender, in the original principal amount of
One Million Seven Hundred Fifty Thousand Dollars ($1,750,000) (the “Note”);

WHEREAS, certain affiliates of Borrower, among other entities, agreed to
guarantee the Loan pursuant to that certain Absolute Guaranty of Payment and
Performance dated October 22, 2009 (the “Guaranty”);

WHEREAS, to secure the Guaranty, Cortez gave to Lender that certain Mortgage and
Security Agreement dated October 22, 2009 and recorded at O.R. Book 2693, Page
1931, of the Public Records of Hernando County, Florida (the “Cortez Mortgage”),
which encumbers certain vacant real property located in Hernando County,
Florida, as more particularly described in the Cortez Mortgage;

WHEREAS, the Guaranty is further secured by that certain UCC-1 Financing
Statement recorded at O.R. Book 2693, Page 1957, of the Public Records of
Hernando County, Florida and filed with the Florida Secured Transaction Registry
as File No.: 200901436893 (collectively, the “Cortez Financing Statement”);

WHEREAS, Borrower and Cortez entered into that certain unrecorded Environmental
Indemnity Agreement dated October 22, 2009, in favor of Lender (the “Cortez
Environmental Indemnity Agreement”); and

WHEREAS, Borrower and Cortez now request that Lender release all of the property
described in and encumbered by the Cortez Mortgage and Cortez Financing
Statement (the “Released Collateral”) as collateral security for the Guaranty
and allow the substitution of the collateral of Holdings, as more particularly
described in this Agreement (the “Substituted Collateral”), to stand and serve
as collateral security for the Borrowers’ obligations under the Note, and Lender
is willing to do so upon the terms and conditions contained herein.

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows, intending their agreements to be made under seal:

1. Recitals. The above recitals are true and correct and are hereby incorporated
into the text of this Agreement by reference as if they were herein set forth as
agreements of the parties.



--------------------------------------------------------------------------------

2. Released Collateral. In order to release the Released Collateral, Lender has
executed and delivered to Cortez, as of even date herewith, that certain Release
of Mortgage (the “Release”) in the form attached hereto as Exhibit A, which is
to be recorded in the Public Records of Hernando County, Florida. Lender further
acknowledges and agrees that the UCC-3 Termination Amendment (the “UCC
Termination”) in the form attached hereto as Exhibit B shall be filed with the
Florida Secured Transactions Registry.

3. Termination of Cortez Environmental Indemnity Agreement. Effective as of the
date of this Agreement, Lender, Borrower, and Cortez agree that the Cortez
Environmental Indemnity Agreement is terminated and shall be prospectively null
and void, and Lender hereby unconditionally and irrevocably releases Borrower
and Cortez, and each of their respective successors, assigns, INSURERS, MEMBERS
AND AFFILIATES, from any and all obligations under the Cortez Environmental
Indemnity Agreement.

4. Substituted Collateral. In order to pledge to Lender the Substituted
Collateral, Holdings has executed and delivered to Lender, as of even date
herewith, that certain Membership Interest Pledge Agreement (the “Pledge
Agreement”) in the form attached hereto as Exhibit C, which is to encumber the
Membership Interests of Cortez as further described in the Pledge Agreement (the
“Pledged Membership Interests”).

5. Note Amendment. Borrower shall execute the Amended and Restated Note in the
form attached as Exhibit D to reflect revised repayment terms.

6. Ratification; Conflicting Provisions. Except as and only to the extent
explicitly modified by the terms and provisions of this Agreement, all of the
terms and provisions of the Purchase Agreement, Note, and Guaranty are ratified
and confirmed in all respects and remain in full force and effect.

7. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

8. Notices. Any notices which any party may be required, or may desire, to give
shall, unless otherwise specified, be in writing and shall be (i) hand
delivered, effective upon receipt (ii) sent by United States Express Mail or by
private overnight courier, effective upon receipt, or (iii) served by certified
mail, postage prepaid, return receipt requested and addressed as follows:

In the case of Borrower to:

UTEK Corporation

UTEK Real Estate Holdings, Inc.

Attn: Sam I. Reiber, Esq.

2109 East Palm Avenue

Tampa, Florida 33605



--------------------------------------------------------------------------------

In the case of Cortez to:

Cortez 114, LLC

Attn: Sam I. Reiber, Esq.

2109 East Palm Avenue

Tampa, Florida 33605

In the case of Ybor to:

Ybor City Group, Inc.

Attn: Sam I. Reiber, Esq.

2109 East Palm Avenue

Tampa, Florida 33605

In the case of Lender, to:

Gators Lender, LLC

Attn: Martin Schaffel, Sole Manager

5308 E. Longboat Blvd.

Tampa, Florida 33615

With a copy to:

Hill Ward Henderson PA

101 East Kennedy Blvd, Suite 3700

Tampa, Florida 33602

Attn: David S. Felman

or such other address(es) or addressee(s) as the party to be served with notice
may have furnished to the other party.

9. Entire Agreement. This Agreement constitutes the entire Agreement and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter contained in this
Agreement.

10. Amendment. This Agreement may be modified only by a written instrument
signed by all the parties to this Agreement.

11. Governing Law. This Agreement and the terms and provisions hereof shall be
governed by and construed in accordance with the laws of the State of Florida.



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which taken together shall
constitute one and the same agreement.

13. Severability. All provisions contained in this Agreement are severable and
the invalidity or unenforceability of any provision shall not affect or impair
the validity or enforceability of the remaining provisions of the Agreement.

14. Recitals; Headings. The recitals set forth at the beginning of this
Agreement shall be deemed to be a part of this Agreement. The descriptive
headings of the paragraphs of this Agreement are inserted for convenience only
and do not constitute a part of this Agreement.

(Signature Lines Begin on Following Page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Substitution of
Collateral Agreement under seal on and as of the date first set forth above.

 

BORROWER: UTEK Corporation, a Delaware corporation By:  

/s/ Doug Schaedler

  Doug Schaedler, as President       [Corporate Seal] UTEK Real Estate Holdings,
Inc., a Florida corporation By:  

/s/ Sam I. Reiber

  Sam I. Reiber, as President       [Corporate Seal] CORTEZ: Cortez 114, LLC, a
Florida limited liability company By:   UTEK Real Estate Holdings, Inc.,   a
Florida corporation, as Manager   By:  

/s/ Sam I. Reiber

    Sam I. Reiber, as President         [Corporate Seal] LENDER: GATORS LENDER,
LLC, a Florida limited liability company By:  

/s/ David L. Redmond

  David L. Redmond, Authorized Agent



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

The undersigned Guarantors consent to the foregoing transactions and confirm
that the Absolute Guaranty of Payment and Performance dated October 22, 2009
remains in full force and effect in accordance with its terms.

 

GUARANTORS:

Cortez 114, LLC,

a Florida limited liability company

By:   UTEK Real Estate Holdings, Inc.,   a Florida corporation, as Managing
Member   By:  

/s/ Sam I. Reiber

    Sam I. Reiber, as President

Ybor City Group, Inc.,

a Florida corporation

By:  

/s/ Sam I. Reiber

  Sam I. Reiber, as President

GUARANTOR:

 

22nd Street of Ybor City, Inc.,

a Florida corporation

By:  

/s/ Sam I. Reiber

  Sam I. Reiber, as President

GUARANTOR:

 

ABM of Tampa Bay, Inc.,

a Florida corporation

By:  

/s/ Doug Schaedler

  Doug Schaedler, as President



--------------------------------------------------------------------------------

GUARANTOR:

UTEK Europe, Ltd.,

a United Kingdom corporation

By:  

/s/ DOUG SCHAEDLER

  Name:   DOUG SCHAEDLER   Title:   CEO